Beatty, C. J.
The petitioner is imprisoned upon a charge of contempt of court, consisting in his refusal to pay alimony awarded to his divorced wife by the decree of divorce. He contends that the imprisonment is unlawful, because, as he claims, the decree as to the order for alimony is void by reason of the fact that it does not *255specify the period during which the alimony is to he paid.
As I construe the decree, it intends the payment of alimony to continue during the life of the plaintiff in the divorce suit, or until modified by the court. Such a decree the court had power to make in granting a divorce for the offense of the husband. (Civ. Code, sec. .139.) The decree is, in my opinion, sufficiently certain in its terms. It is within the jurisdiction of the court, and can be enforced by process of contempt.
The prisoner is remanded to custody.